Case 5:19-cV-00212-GTS-TWD Document 2 Filed 02/15/19 Page 1 of 9

EXhibit A

 

19 Page)ZmrE>QNo. 000352/2019:
RECEIVED NYSCEF: 01/14/2019

NYSCEF DOC. NO. 1

STATE OF NEW YORK
SUPREME COURT: COUNTY OF ONONDAGA

 

JORGE CRUZ
406 Breman Avenue
Syracuse, NY 13 211

Plaintiff,

vs. SUMMONS SERVED

WITH CGMPLAINT
CLAUDIU V. MAGDA
386 Pine Vailey Drive Index No.: §
Kitchener, Ontario, Canada N2P2V4 l
TRANS BN, INC. '
484 Robert Felrie Drive

Kitchener, Ontario, Canada N2P2T7

Defendants.

 

TO THE ABOVE NAMED DEFENDANT(S):

YOU AP.E HEREBY SUMMONED AND REQUIRED to serve upon the plaintiff s attorney, l
at the address stated below, a Written Answcr to the attached Complaint. ,

|

If the Surnrnons is served upon you within the State of New York by personal service you l
must respond within TWENTY (20) days after service, not counting the day of service. If this i
Sumrnons is not personally delivered to you within the State of New York, you must respond within l
THIRTY (30) days after service is completed, as provided by law. 1

lfyou do not respond to the attached Compiaint Within the applicable time limitation stated

above, a Judgment will be entered against you, by default, for the relief demanded in the Complaint,
Without further notice to you.
|

Onondaga County is designated as the place of trial based on the residence of the plaintiffl

DATED: Buffalo, New York c
January 14, 2019

lofS

 

 

 

NYSCEF DOC. NO. l

RECEIVED NYSCEF: 01/14/2019

   
 

Rene , .
DOLCE ANEPIN'I`O, P.C.
Attorneysfor Plaz'nti/§F

1260 Delaware Avenue
Buffalo, New York 14209
(716) 852-1888

PLEASE B;‘? SURE TO FOR WARD THIS SUMIONS AND COMPLAINT TO YOUR
A UTOMOBILE INSURANCE CARRIER IMMEDIA TELY.

20f8

 

FILED: ¢ON" \

 

 

 

NYSCEF DOC. NO. 1

STATE OF NE\.'" YORK
SUPREME COI RT: COUNTY OF ONONDAGA

 

JORGE CRUZ

Plaintiff,
vs. COMPLAIN'I`
CLAUDIU V. MAGDA lndex No.:
TRANS BN, INC.

Defendants.

 

The plaintiff, JORGE CRUZ, by and through his attorneys, Dolce Panepinto, P.C., as and for
his Complaint against the above-named defendants, herein alleges as follows:

l. fiat at all times hereinafter mentioned, the plaintiff JORGE CRUZ, was and
continues to remain a resident of the County of Onondaga and State of New York.

2, That upon information and belief, and at all times material and mentioned herein, the
defendant CLAUDIU V. MAGDA was and remains a resident of the City of Kitchener, Province of
Ontario in Canada.

3, That upon information and belief, and at all times material and mentioned herein, the
defendant CLAUDIU V. MAGDA committed a tortious act within the State of New York.

4. That upon information and belief, and at all times material and mentioned herein, the
defendant TRANS BN, INC. was and still is a foreign corporation organized and existing under and
by virtue of the laws of Canada, with an address of 484 Robert Ferrie Dr., Kitchener, Ontario

~`\

N2P2T7.

5. ”i‘hat upon information and belief, and at all times material and mentioned herein,

defendant TRAl:lS BN, INC. was authorized to conduct business Within the State of New York With

30f8

nw 19 Pagezi>mn':)@r\ro. 000352/201§
RECEIVED NYscEF=

01/14/2019

 

 

‘ -. ¢. 19 Page EN@"E@ No. 000352/2019
RECEIVED NYSCEF= 01/14/2019

NYSCEF DOC. NO. l

suliicient ties to the State of New York, transacts business in the State of New York, and derives
significant revenue from its dealings in the State of New Yorl<.
6. That upon information and belief, and at all times material and mentioned herein, the

defendant TRANS BN, INC. committed a tortious act within the State of New York.

7. That the Court has jurisdiction over the defendants pursuant to the provisions of New

‘ 1

York cPLR § scgz(a). il
8. That upon information and belief, and at all times material and mentioned herein, the

plaintiff JORGE[,CRUZ was the operator of a certain 2013 KW truck, bearing Illinois license plate
number P795541.

9. That upon information and belief, and at all times material and mentioned herein, the
defendant, TRANS BN, INC. was the owner of a certain 2006 KW truck, bearing Ontario license
plate number~$ 188PS.

10. That upon information and belief, and at all times material and mentioned herein, the
defendant, CLAUDIU V. MAGDA, was an employee, servant or agent of the defendant, TRANS
BN, INC.

1 1 . 'i hat upon information and belief, and at all times material and mentioned herein, the
defendant CLA`;JDIU V. MAGDA was operating the aforementioned 2006 KW trucl<, bearing
Ontario license plate number 5188PS. with the knowledge, permission, and consent, express or
implied, of its owner, the defendant TRANS BN, lNC.

12. That upon information and belief, and at all times material and mentioned herein,
defendant, CLAUDIU V. MAGDA was using and/or operating the aforementioned 2006 KW truck,
bearing Ontario license plate number 5188PS, within the scope of his authority as an employee,

servant and/or agent of defendant, TRANS BN, INC.

 

,. 40f8

 

 

[FILED: ONGMGNEC©UW¢CLERKVVM/Llfll$}d@@mfgd 013||§§$)¢@1¢§}'19 Pagel`:NoEPQNO. 000352/2019_

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/14/2019

13. U pon information and belief, and at all times material and mentioned herein,
defendant, CLA` JDIU V. MAGDA Was using and/or operating the aforementioned 2006 KW truck,

bearing Ontario license plate number 5188PS, in furtherance of the business of defendant, TRANS

BN, INC.

14. Upon information and belief, and at all times material and mentioned herein,
Interstatc 90, in the area of milepost marker 221 .07W, in the Town of Herkimer, County of I-lerkimer
and State of New York, was and still is a public roadway, highway and/or thoroughfare

15. Upon information and belief, on August 18, 2016 , at approximately 8:54 a.m., the
the plaintiff JORGE CRUZ was operating the aforementioned 2013 KW truck westbound on
Interstatc 90, in the Town of I-lerk:imer, County of Herlcimer and State of New York..

16. Upon information and belief, on August 18, 2016 , at approximately 8:54 a'.m., the
the defendant CFLAUDIU V. MAGDA was operating the aforementioned 2006 KW truck, owned
by the defendant TRANS BN, INC., westbound on Interstatc 90, in the Town of Herkimer, County
of Herkimer and State of New Yorl<..

17. Upon information and belief, on August 18, 2016 , at approximately 8:54 a.m., the
the defendant CLAUDIU V. MAGDA did cause the 2006 KW truck he was operating to collide with
the rear end ofthe 2013 KW truck being operated by the plaintiff JORGE CRUZ, while westbound
orr Interstatc 90, in the area of milepost marker 221.07W, in the T own of Herkimer, County of
Herkimer and State of New York.

18. As a result of the aforementioned motor vehicle collision, the plaintiff J ORGE CRUZ
was caused to ~"=ustain serious injuries, including but not limited to injuries to his lumbar spine.

AS AND FOR A FIRST CAUSE OF ACTION

ON BEHALF OF THE PLAINTIFF
AGAINST THE DEFENDANT CLAUDIU V. MAGDA

50f8

 

 

 

 

[FILED= onosn§nealv_=a>/MY¢MERWVMWWWMW Pace YN@E@ NO- 000352/2019§

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/14/2019:

19. The plaintiff repeats and realleges each and every allegation contained in the above
paragraphs and incorporates them as if Set forth in their entirety herein.

20. That upon information and belief, the aforesaid occurrence was caused wholly and
solely by reason of the negligence, carelessness, and/or recklessness of the defendant, without any
negligence on the part of the plaintiff contributing thereto.

21. res a result of the foregoing and the negligence, carelessness, and/or recklessness of
the defendants, lhe plaintiff was caused to suffer severe, painful and permanent personal injuries;
was rendered sick, sore, lame and disabled; Was caused to endure great pain and suffering as a
consequence of the personal injuries suffered and, upon information and belief, will be caused to
endure such pain and suffering in the future as a consequence of the personal injuries suffered; was
caused and, upon information and belief, Will be caused in the future to incur and/or expend certain
sums of money for hospital, medical, chiropractic and related aid, care and attention; was confined
to bed and horne and may, in the future, be confined to hospital, bed and home; was incapacitated
from attending to his usual duties and activities and, upon information and belief, will in the future,
be so incapacitated; and was otherwise injured and damaged.

22. _l3y reason of the foregoing, the plaintiff has suffered serious injuries as defined in §
5102(d) of the ]`”'nsurance Law of the State of New York.

23. "_3y reason of the foregoing, the plaintiff has sustained, and/or will sustain in the
future, economic loss greater than basic economic loss as defined in § 5102(a) of the Insurance Law

of the State of New York, as well as other economic losses.

 

24. The limitations of liability set forth in Artic]e 16 of the CPLR do not apply to this
action since this action falls within one or more of the exceptions set forth in CPLR § 1602.

25. By reason of the foregoing, the plaintiff has been damaged and is entitled to

60f8

 

[Frr.nn= onoraseeala:eermr¢ereaxv\/@Uq@nenez_oeiew?fla/lQ PaQeJSU>QNO- 000352/2019

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 01/14/2019

compensatory damages against the defendant in an amount which exceeds thejurisdictional limits
of all lower courts which might otherwise have jurisdiction over this matter.
AS AND FOR A SECOND CAUSE OF ACTION
ON BEHALF OF THE PLAINTIFF
!, AGAINST THE DEFENDANT TRANS BN, INC.

26. 'l`l:_re plaintiff repeats and realleges each and every allegation contained in the above
paragraphs and incorporates them as if set forth in their entirety herein.

27, That the defendant, TRANS BN, INC., is statutorily and/or vicariously
liable for the negligence, carelessness, and/or recklessness of the defendant_, CLAUDIU V. MAGDA,
by operation of §388 of the New York State Vehicle and Traftic Law.

28. That upon information and belief, the aforesaid occurrence was caused wholly and
solely by reason of the negligence, carelessness, and/or recklessness of the defendant, without any
negligence on the part of the plaintiff contributing thereto.

29. Tlat upon information and belief, under and pursuant to the doctrine of respondeat
superior, defendant, TRANS BN, INC. is liable and responsible for the negligence, carelessness
and/or recklessness of its oHicers, agents, servants and/or employees, including the defendant,
CLAUDIU V. MAGDA in his use and/or operation of the aforementioned 2006 KW.

30. As a result of the foregoing and the negligence, carelessness, and/or recklessness of
the defendants, the plaintiff was caused to suffer severe, painful and permanent personal injuries;
was rendered sick, sore, lame and disabled; was caused to endure great pain and suffering as a
consequence of the personal injuries suffered and, upon information and belief, will be caused to
endure such pain and suffering in the future as a consequence of the personal injuries suffered', was
caused and, upo`:'r information and belief, will be caused in the future to incur and/or expend certain

sums of money :."or hospital, medical, chiropractic and related aid, care and attention; was confined

70f8

 

    

FILED: ONo ' “v‘l9 Page§qoi:)@uo. 000352/2019
msan Doc. No. 1 \ RECEIVED NYscEF= 01/14/2019

to bed and home sand may, in the future, be confined to hospital, bed and home; was incapacitated
from attending to his usual duties and activities and, upon information and belief, will in the future,
be so incapacitated; and was otherwise injured and damaged.

3 l. By reason of the foregoing, the plaintiff has suffered serious injuries as defined in §
5102(d) of the Insurance Law of the State ofNew York.

32. By reason of the foregoing, the plaintiff has sustained, and/or Will sustain in the
future, economic loss greater than basic economic loss as defined in § 5102(a) of the Insurance Law
of the State of New Yorl<, as well as other economic losses.

33. The limitations of liability set forth in Article 16 of the CPLR do not apply to this
action since this action falls within one or more of the exceptions set forth in CPLR § 1602.

34. Ey reason of the foregoing, the plaintiff has been damaged and is entitled to
compensatory damages against the defendant in an amount which exceeds the jurisdictional limits
of all lower courts which might otherwise have jurisdiction over this matter.

WHEREFORE, as a result of the foregoing, the plaintiff, JORGE CRUZ demands
judgment against the defendants, jointly and severally, in an amount which exceeds the
jurisdictional limitations of all lower Courts which would otherwise have jurisdiction over this
matter, together with the costs and disbursements of this aetion, and for such other and further
relief which the Court may deem just and proper.

DATED: .`fiuffalo, New York
;anuary 14, 2019

    
 

isq.
, PANEPINTO, P.C.
Atromeysfor Plaz'ntij"

1260 Delaware Avenue
Buffalo, New York 14209
(716) 852-1888

80f8

 

